      

      
 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Edward Lamar Carpenter,                         No. CV18-1631 PHX DGC
 9
                          Plaintiff,                 ORDER
10
11   vs.

12   Charles L. Ryan, et al.,

13                        Defendants.

14          Plaintiff has filed a Second Amended Complaint.         Doc. 13.    United States
15   Magistrate Judge James F. Metcalf has issued a report and recommendation (“R&R”)
16   recommending that Plaintiff’s Second Amended Complaint, filed July 16, 2018 (Doc. 13)
17   be construed to include a motion for leave to amend, and that such motion and leave to
18   amend be granted. Pursuant to 28 U.S.C. § 1915A, Defendants Ryan, Rankin, and
19   Thompson are dismissed without prejudice, Count Three of the Second Amended
20   complaint is dismissed without prejudice, and Defendants Corizon, Ende, Bryce, and
21   Russell are ordered to respond to the Second Amended Complaint as set forth in the
22   R&R. Doc. 17. No objection has been filed, which relieves the Court of its obligation to
23   review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Thomas v. Arn,
24   474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
25   2003). The Court will accept the R&R..
26          IT IS ORDERED:
27          1.     The R&R (Doc. 17) is accepted. Plaintiff’s Second Amended Complaint,
28                 filed July 16, 2018 (Doc. 13) is construed to include a motion for leave to
      

      
 1             amend, and that such motion and leave to amend are granted. Pursuant to
 2             28 U.S.C. § 1915A, Defendants Ryan, Rankin, and Thompson are
 3             dismissed without prejudice, Count Three of the Second Amended
 4             complaint is dismissed without prejudice, and Defendants Corizon, Ende,
 5             Bryce, and Russell are ordered to respond to the Second Amended
 6             Complaint as set forth in the R&R..    .
 7       2.    A certificate of appealability and leave to proceed in forma pauperis on
 8             appeal are denied
 9       Dated this 23rd day of October, 2018.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            ‐ 2 ‐ 
